Citation Nr: 1452492	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-45 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1963 to June 1966.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2014, the Board granted entitlement to service connection for a right ear hearing loss and remanded the issue of entitlement to a compensable rating for a bilateral hearing loss.  In a May 2014 rating decision, the Appeals Management Center assigned a 20 percent disability rating from February 2010.

The Veteran appeared and testified at a videoconference hearing in February 2012 before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into account the existence of this electronic record.


FINDING OF FACT

The Veteran's bilateral hearing loss has not been manifested by worse than Level VI hearing in the right ear and Level IV hearing in the left ear; or, Level VII in the right ear and Level III in the left ear, according to Table VI.  His hearing loss has not been manifested by worse than Level VI hearing in the poorer ear and Level V hearing in the better ear, according to Table VIA.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Because service connection, an initial rating, and an effective date has been assigned, the notice requirements of the VCAA have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to this claim would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  VA provided the appellant with a contract examination in June 2010 and a VA examination in July 2014, the findings of which are adequate for rating purposes.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

At the February 2012 Board hearing, testimony was elicited by the representative and the Veterans Law Judge regarding the Veteran's current symptomatology; thus the material issue on appeal was fully developed.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also 38 C.F.R. § 3.103(c)(2) (2014).

Pursuant to the Board's April 2014 remand, the AOJ obtained VA treatment  records, afforded the Veteran a VA examination, readjudicated the appellant's claim, and issued a supplemental statement of the case.  Notably, while the evidence listed in the September 2014 supplemental statement of the case includes VA treatment records through September 2014, the record before the Board only shows VA treatment records as recent as July 2014.  The appellant will not be prejudiced, however, as there is no indication that any outstanding records include an audiological evaluation or that the July 2014 VA examination does not accurately reflect the Veteran's current hearing loss.  Thus, the Board finds that there has been substantial compliance with the April 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether he is entitled to an increased evaluation for separate periods based on the facts found during the appeal period. 

The Veteran claims entitlement to an increased initial rating for bilateral hearing loss, currently evaluated as 20 percent disabling from February 2010.  Evaluations of defective hearing range from non-compensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz). 38 C.F.R. § 4.85. 

To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100. Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more. 38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).

At a June 2010 VA contract examination, pure tone threshold testing revealed the following:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
60
65
65
75
Left
55
75
75
80

This resulted in an average threshold of 66.25 in the right ear and 71.25 in the left.  Speech recognition was 60 percent in the right ear and 84percent in the left ear.  A second test was revealed speech recognition of 84 percent bilaterally.

At a prior March 2012 private audiology evaluation, pure tone threshold testing showed the following:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
55
65
70
75
Left
65
70
70
80

There the average threshold for the right and left ears was 66.25 and 71.25 decibels, respectively.  Speech recognition was 72 percent in the right ear and 82 percent in the left.

At the most recent July 2014 VA examination, puretone threshold testing revealed the following:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
55
55
60
70
Left
55
60
60
70

The average threshold for the right and left ears was 60 and 61 decibels, respectively.  Speech recognition was 80 percent in the right ear and 70 percent in the left.

Here, because the above tests show hearing impairment of 55 decibels or more at each of the four frequencies, there is an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(a).  Thus, the Veteran's hearing impairment must be evaluated under both Table VI and Table VIA.

As to the June 2010 VA examination, even using the lowest speech recognition findings, Table VI indicates Level VII hearing in the right ear and Level III hearing in the left.  Under Table VIA, there is Level V hearing in the right ear and Level VI hearing in the left.  Again, in either case, only a 20 percent disability rating is warranted.

The March 2012 private examination results in Level VI hearing in the right and Level IV hearing in the left under Table VI.  Under Table VIA, there is Level V hearing in the right and Level VI hearing in the left.  In either case, only 20 percent disability evaluation is warranted.

As to the findings of the July 2014 VA examination, Table VI results in Level IV hearing in the right ear and Level V in the left.  Table VIA results in Level IV hearing in both ears.  In either case, only a 10 percent rating is warranted under Diagnostic Code 6100.

The Board has taken into consideration any complaints regarding the impact of hearing loss on the Veteran's daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those discussed above reveal that the appellant's hearing loss does not warrant a rating in excess of that which was assigned.  There is no probative medical evidence of record which indicates that the Veteran's measurable hearing loss was worse than that demonstrated at the examinations referenced above, nor has any fault with the medical examinations of record been shown.  The Board concludes that the medical findings on examination are of greater probative value than any lay allegation regarding the severity of his hearing loss and that his functional impairment is adequately reflected by those medical findings.  Accordingly, the preponderance of the evidence is against the claim of entitlement to disability rating in excess of 20 percent for bilateral hearing loss.

No higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Since there are specific diagnostic codes to evaluate hearing loss, consideration of other diagnostic codes for evaluating the disability is not appropriate.  38 C.F.R. § 4.20; see Butts v. Brown, 5 Vet. App. 532 (1993).  

The Board has considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher, 4 Vet. App. at 60.

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and the appellant has not alleged that they do not accurately portray his disabilities.  38 C.F.R. § 4.85.  The record does not show that the Veteran has required any hospitalization or surgery relating to his hearing loss, nor is there evidence in the medical records of an exceptional or unusual clinical picture.  While the appellant also experiences tinnitus, he has been granted service connection separately and receives a separate rating for that disorder.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is therefore adequate.  Consequently, referral for extra-schedular consideration is not warranted.

The Board has also considered whether a claim for a total disability based on individual unemployability has been raised.  Significantly, however, while the Veteran has indicated that his hearing loss makes communication more difficult, he has never alleged that his hearing loss prevents him from employment and his 20 percent disability rating addresses the impact the disorder has on employment.  As such, the Board finds that there is no claim pending regarding entitlement to individual unemployability.

In sum, there is no basis for assignment of an evaluation in excess of 20 percent for bilateral hearing loss.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased rating for bilateral hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


